Title: From John Adams to Horace Holley, 28 September 1818
From: Adams, John
To: Holley, Horace



Dear Sir
Quincy Sept. 28. 1818

I presume I Shall not have The pleasure of Seeing You before your departure. My best Wishes will ever attend you. Your powerful Mind and uncommon Talents will mark your Progress, wherever you go.
Success is in heaven. And does not always descend according to our Ideas of Justice. I Shall never forget a Motto under a Portrait of the Protector Cromwell
“Careat Successibus, Opto
Quisquis ab Eventu, facta notanda putat.”
Mr Jefferson, laments, from The impression you left upon his Family, The loss of an Opportunity of conversing with You.
How happy Should I have been to have visited Carrol and Madison with You.
If your important Engagements Should allow You a moment to drop me a Line, it will greatly oblige your Sincere Friends Abigail and
John Adams